Bookwalter, J. Claimant, Wendell Niepagen, seeks recovery in the amount of $634.44, this being the amount of credit extended by claimant to the Illinois Youth Commission for its purchase of certain plants during the years of 1965, 1966, and 1967. The parties to this action have stipulated as follows: “The report of the office of the Illinois Youth Commission, dated April 17, 1969, shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to which this case has been assigned and the Court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed, and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $634.44.” The Illinois Youth Commission in its report admits to the fact that it purchased from Mr. Niepagen certain plants comprising a total amount of $634.44, and that Mr. Niepagen had supplied all of the items purchased. Since there appears to be no dispute concerning the fact that claimant has performed all the services entitling him to payment, and the only reason for non-payment of his claim is the fact that it is not possible for the Illinois Youth Commission to make payment from its present appropriations, this Court hereby awards claimant the sum of $634.44.